Citation Nr: 1416431	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-48 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The Board also notes that the Veteran's original claim was for entitlement to service connection for PTSD.  A claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but he is competent to describe his mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be construed more broadly as a claim for service connection for any mental disability.  The issue has been rephrased accordingly.    


FINDINGS OF FACT

1.  In a June 2005 rating decision, the VA RO in Louisville, Kentucky denied the Veteran's claim for entitlement to service connection for PTSD.

2.  The evidence associated with the claims file subsequent to the June 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable probability of substantiating the claim of entitlement to service connection for PTSD.  

3.  The evidence of record does not show that the Veteran has a psychiatric disorder, to include PTSD, that is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(c) (2013).

2.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed letters in February 2010 and March 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The February 2010 and March 2010 letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim,  Dingess v. Nicholson, 19 Vet. App. 473 (2006), and with respect to the elements of new and material evidence, and the reasons for the prior denials, Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA examinations were provided in April 2010, October 2010 and January 2013 in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the Veteran's April 2013 Board Hearing, the Veteran requested a new VA examination with a different examiner because he felt the January 2013 VA examination was inadequate.  Here, as discussed below, the January 2013 examination report is adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.  Further, the Veteran was provided two other VA examinations, which he does not contend are inadequate.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met, see 38 C.F.R. § 3.159(c)(4) (2013), and there is no basis to find that the VA examination was inadequate, or that a remand for a new examination is required.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Board reiterates that the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Reopen the Claim for Entitlement to Service Connection

The Veteran previously sought service connection for PTSD.  He filed his original claim for entitlement to service connection in June 2004.  A June 2005 rating decision denied the Veteran's PTSD claim on the basis that there was no evidence of a diagnosis of PTSD and insufficient information regarding alleged stressors that occurred during service in the Gulf War.  At the time of this denial, VA treatment records were considered.  The Veteran did not file a notice of disagreement.  The June 2005 rating decision became final one year from the date that it was mailed to the Veteran.  38 C.F.R. §§ 20.303(a), 20.1103 (2013).  The June 2005 rating decision is the last final denial of this claim.

New evidence submitted since the June 2005 rating decision consists of April 2010, October 2010 and January 2013 VA examinations, a November 2012 private opinion from P.M., Ph.D., and statements from the Veteran and his wife.  

The November 2012 private opinion from P.M., Ph.D., noted that the Veteran had a diagnosis of PTSD based on the DSM-IV.  P.M. noted that the Veteran had a verifiable in-service stressor, and symptoms of PTSD.  P.M. also diagnosed alcohol dependence in early full remission.  

The opinion from P.M. provided a diagnosis and nexus opinion that would establish service connection for PTSD.  The opinion thereby satisfies the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he suffers from an acquired psychiatric disorder, specifically PTSD.  He claims that PTSD is a result of his Gulf War service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2013).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Service connection for a disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an organic alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F.3d at 1381 (Fed. Cir. 2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the service treatment records shows no complaints of or treatment for psychiatric symptoms.  There is no separation examination of record.

A review of the VA treatment notes of record shows that since 1994 the Veteran has received mental health treatment.  In September 1994, the Veteran was diagnosed with depression.  In July 1997, the Veteran was noted to have PTSD chronic and severe, alcohol abuse, and depression.  Since then, the Veteran has been treated on a regular basis and has been diagnosed with a variety of disabilities including alcohol dependence, substance induced mood disorder, anxiety disorder NOS, and depressive disorder NOS.  

In March 2010, the Veteran's wife submitted a statement noting that she had seen a significant amount of change in her husband in the past few years.  She noted that he does not like crowds and has to constantly watch their surroundings, he needs to be seated at the back of a restaurant so that he can see the door, and he is easily upset and frustrated.  Additionally, the Veteran submitted VA Form 21-0781 describing his stressor.  He noted that his company was on what was called "the highway of death."  He noted that the road was "littered with wrecked vehicles and bodies were everywhere."  He noted that this incident had affected him a lot and that he was constantly looking at his surroundings and had basically withdrawn from people.  The Veteran's stressor was confirmed by the Joint Services Records Research Center.  

In April 2010, the Veteran was afforded a VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran described his alleged stressor and reported that he did not have intense fear, feeling of helplessness, or feeling of horror at the time.  He reported that he had no reaction as "we was just there to do our job."  

After a mental examination, the examiner noted that the Veteran's "highway of death" experience met the factual portion of the stressor criterion, but did not meet the subjective criterion.  The examiner concluded that the Veteran did not meet the DSM-IV stressor criterion.  The examiner diagnosed alcohol dependence (reportedly in early full remission), anxiety disorder NOS, and depressive disorder NOS.  The examiner noted that "response bias issues and recent active alcohol dependence preclude any inferences as to the possibility that [the] Veteran's anxiety and depression are caused by or related to his military service."  The examiner opined that it was most likely that his anxiety and depression are secondary to his substance abuse and it is less likely than not that they are caused by or related to his military symptoms.

The Veteran has also submitted private treatment notes.  In July 2010, the Veteran was treated by a private physician, A.P.  The Veteran reported sleep disturbance, dysphoric mood, decreased concentration and agitation.  A.P. noted that the Veteran was nervous and anxious.  A.P. diagnosed PTSD and obsessive compulsive disorder.  

In October 2010, the Veteran was afforded another VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that he agreed with the April 2010 examiner and thought that the Veteran's reported stressor did not meet the PTSD stressor criteria.  The examiner also noted that the Veteran's reported symptoms of anxiety appear to be more consistent with a diagnosis of anxiety disorder NOS.  The examiner diagnosed alcohol dependence (reportedly in early full remission) and anxiety disorder NOS.  He noted that the Veteran's symptoms of anxiety could be secondary to his substance abuse and he opined that "it certainly seems less likely than not that his reported symptoms of anxiety are related to stressors he may have experienced while in the military."  

From December 2010 through February 2011, the Veteran was treated by a private psychologist, P.M.  The Veteran was referred to the psychologist by his family physician, A.P.  The Veteran reported experiencing symptoms of PTSD since his military service in 1991.  The treatment notes do not provide a diagnosis of an acquired psychiatric disability.

P.M. provided a medical opinion in November 2012 and noted that he had seen the Veteran for out-patient psychotherapy since November 2010.  P.M. noted that the Veteran had a DSM-IV diagnosis of PTSD.  He repeated the Veteran's reported stressor, and noted the Veteran's symptoms that are consistent with a DSM-IV diagnosis of PTSD.  

In January 2013, the Veteran was afforded another VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran's stressor was not adequate to support a diagnosis of PTSD even though the Veteran was exposed to a traumatic event that involved death to others because the Veteran did not respond with intense fear, helplessness, or horror at the time of the event.  The examiner diagnosed the Veteran with alcohol dependence.  The examiner noted that "given inconsistencies noted in the Veteran's self-report as well as symptom exaggeration on the MMPI-2, Alcohol Dependence is the only mental health diagnosis that can be made with any degree of clinical certainty."

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  As described in detail above, all the competent, credible, and probative evidence explains why any acquired psychiatric disorder is unrelated to active duty or any service-connected disabilities.

The Board notes that the foregoing VA medical opinions against the claim are highly probative as they were rendered following a complete review of the Veteran's pertinent history and an examination of the Veteran, and they are well supported.

The Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  For that reason, the Board finds that the multiple treatment records that repeat a diagnosis of PTSD or note treatment for psychiatric symptoms are of less probative value.  The previous "diagnoses" of PTSD are not supported with a full DSM-IV analysis of record.  P.M.'s November 2012 opinion provides a DSM-IV reference.  However, it does not indicate that a full review of the Veteran's claims file and medical history was made, nor does it give a complete explanation of the diagnosis.  P.M.'s opinion does not discuss the Veteran's response to the stressor and whether his response meets the criteria for a DSM-IV diagnosis of PTSD.  In contrast, the more probative VA examinations and opinions discuss the Veteran's response to the stressor and explain why it did not meet the DSM-IV criteria for a diagnosis of PTSD.  Further, three different VA examiners came to the same conclusion after separate examinations of the Veteran over a three year period of time.  Thus, the Board gives more weight to the opinions of the VA examiners.

Further, while the Veteran might sincerely believe that he has a psychiatric disability that is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current medical diagnosis of PTSD that is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

In sum, the Board finds that the Veteran does not meet the DSM-IV criteria for PTSD based on the April 2010, October 2010 and January 2013 VA examinations and opinions.  The VA examiners have competently opined that the Veteran does not have a current psychiatric disorder that is etiologically related to his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disorder, to include PTSD, is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


